DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 26 need to be corrected to instrumental failure and external magnetic interference as amended in their respective independent claims.
Claims 1 are objected to because “the quality of the raw survey data” lacks antecedent basis since no quality of survey data has been previously introduced.
Claim 10 is objected to because “computer” should be “computed”. 
Claim 12 is objected to because “the a survey tool” should be “a survey tool”.
Claim 17 is objected to because “affect receiving” should be “receive”.
Claim 17 is objected to because “affect storing” should be “store”.
Claims 9, 11, 24 and 26 are objected to because “the raw survey data is free of gross error” should be “the raw survey data free of gross error”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger (WO 2014160629) in view of Maus (US 2015/0234081) and in further view of Selman (US 8615660).
at least one of the following (Emphasis added): the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from a selected survey tool error model (Par. 26-32 examiner considers the formulas described to be said model since they determine whether the tool sensors are within tolerable ranges of accuracy); and the raw survey data is free of gross error due to instrumental failure and external magnetic interference; and a database (Fig. 3, 85, Par. 34 downhole memory, examiner considers the computer system to be a database).
Schlumberger does not explicitly disclose, the raw survey data is free of gross error due to incorrect data submission; quality control tolerance limits computed from error coefficients of a selected survey tool error model (emphasis added), and the raw survey data is free of gross error due to instrumental failure and external magnetic interference; store the verified raw survey data in a cloud database.
Schlumberger teaches comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data 
Maus teaches quality control tolerance limits computed from error coefficients of a selected survey tool error model (Par. 2-4, 33 “range threshold” “tool code”).
Selman teaches storing the survey data in a cloud database (Column 5 Lines 23-37 and Column 6 Lines 54-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control tolerance limits computed from error coefficients of a selected survey tool error model as taught by Maus in the system of Schlumberger in order to monitor said coefficients (i.e. Btotal, Dip, and Dec.) for fine-tuned control (Maus Par. 32-33) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of storing the survey data in a cloud database to Schlumberger’s, storing the verified raw survey data in a database in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.

In claim 3, Schlumberger and Selman teach all of claim 2, Schlumberger discloses receive corrected raw survey data from the second location (see par. 20-21) , the corrected raw survey data being generated by applying at least one raw survey correction to the verified raw survey data (Par. 36).
Schlumberger does not explicitly disclose with the one or more processors, receiving corrected survey data from the second location and with the one or more processors, and storing the corrected raw survey data in the database.
Selman teaches with the one or more processors, receiving corrected survey data from the second location (Column 9 Lines 15-22) and with the one or more processors, and storing the corrected raw survey data in the database (Column 5 Lines 23-37 and Column 6 Lines 54-59).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of with the one or more processors, receiving a corrected survey data from the second location and with the one or more processors, store the corrected raw survey data in the database to Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.

Schlumberger does not explicitly disclose wherein the one or more processors are further configured to display the corrected raw survey data at the first location.
Selman teaches wherein the one or more processors are further configured to display the corrected raw survey data at the first location (Column 6 Lines 44-51).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of wherein the one or more processors are further configured to display the corrected raw survey data at the first location database to Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.
In claim 5, Schlumberger discloses wherein the one or more processors are further configured to verify the quality of the corrected raw survey data using the at least one quality control metric (Par. 27, “predetermined conditions for obtaining a survey of satisfactory quality”).
In claim 6, Schlumberger discloses wherein the one or more processors are further configured to display an alert at the first location with a result of the verifying the quality of the raw survey data using at least one quality control metric (Par. 37).
In claim 7, Schlumberger discloses receiving new raw survey data from the first location and repeat the verifying the quality of the raw survey (Abstract and Par. 4, 34: new measurements) data.

Selman teaches storing the verified raw survey data with the new raw survey data (Column 5 Lines 23-37 and Column 6 Lines 60-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching storing the verified raw survey data with the new raw survey data to Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.
In claim 10, Schlumberger discloses wherein the at least one quality control metric is systematic errors in the raw survey data within quality control tolerance limits computer from a selected survey tool error model (Par. 33), and wherein verifying the quality of the corrected survey data comprises one or more processors configured to: compute quality control tolerances for each of B total, Dip, and G total from the survey tool error model (Par. 33), where B total comprises strength of the magnetic field, Dip comprises direction of magnetic field with respect to horizontal plane, and G total comprises strength of the gravity field (Par. 25 and 27, “magnetic dip, total gravitational field, and total magnetic field”); and determine if the differences between measured values and reference values of B total, Dip, and G total fall within the corresponding quality control tolerances (Par. 28-32).
In claim 17, Schlumberger discloses a computer program product including non-transitory computer readable medium and computer readable code embodied on the at least one of (Emphasis added) the following: the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from a selected survey tool error model (Par. 26-32 examiner considers the formulas described to be said model since they determine whether the tool sensors are within tolerable ranges of accuracy); and the raw survey data is free of gross error due to instrumental failure and external magnetic interference; and computer readable program code adapted to cause a computer to affect storing the data (Fig. 3, 85, Par. 34 downhole memory, examiner considers the computer system used to store data).
Schlumberger does not explicitly disclose the raw survey data is free of gross error due to incorrect data submission, quality control tolerance limits computed from error coefficients of a selected survey tool error model, and the raw survey data is free of gross error due to instrumental failure and external magnetic interference, storing the verified raw survey data in a cloud database (emphasis added).
Schlumberger teaches comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data 
Maus teaches quality control tolerance limits computed from error coefficients of a selected survey tool error model (Par. 2-4, 33 “range threshold” “tool code”).
Selman teaches storing the survey data in a cloud database (Column 5 Lines 23-37 and Column 6 Lines 54-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control tolerance limits computed from error coefficients of a selected survey tool error model as taught by Maus in the system of Schlumberger in order to monitor said coefficients (i.e. Btotal, Dip, and Dec.) for fine-tuned control (Maus Par. 32-33) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of storing the verified raw survey data in a database in a cloud in Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger in view of Weston (US 2013/0282290) and in further view of Selman.
In claim 12, Schlumberger discloses a method for improving the quality of directional surveys (Abstract), comprising: receiving raw survey data from the a survey tool located in a wellbore at a drilling rig site at a first location (Par. 15 and Fig. 1, Par. 4, “receiving downhole navigation sensor measurements”); verifying the quality of the raw survey data using at least one quality control metrics, wherein the at least one quality control metric comprises at least one of (Emphasis added) the following: the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from a selected survey tool error model (Par. 26-32 examiner considers the formulas described to be said model since they determine whether the tool sensors are within tolerable ranges of 
Schlumberger does not explicitly receiving, by a web application, raw survey data, and wherein the at least two quality control metric comprises at least two of  the following: the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from a selected survey tool error; and the raw survey data is free of gross error due to instrumental failure and external magnetic interference (Emphasis added).
Schlumberger teaches comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data is unavailable (Par. 33 and 38), and correcting for magnetic interference in the drilling (Par. 36).
Selman teaches receiving, by a web application, raw survey data (Column 9 Lines 42-55 “website presented by the cloud”).
Weston teaches the raw survey data is free of gross error due to instrumental failure and external magnetic interference (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of 
In claim 13, Schlumberger discloses retrieving the verified survey data from the database from a second location that is remote to the first location (par. 20-21, “offsite”);  performing at least one corrective survey data analysis on the verified survey data (Par. 27-32); applying at least one survey correction to the verified survey data based on a result of the at least one corrective survey data analysis (Pr. 36); and submitting the corrected survey data (Par. 37); add the corrected survey data to the database (Par. 36); and display the corrected survey data at the first location (Par. 37).
Schlumberger does not explicitly disclose submitting the corrected survey data to the web application, thereby causing the web application to: add the corrected survey 
Selman teaches retrieving the verified survey data from the database from a second location that is remote to the first location (Column 6 Lines 41-43); submitting the corrected survey data to the web application (Column 9 Lines 15-22), thereby causing the web application to: add the corrected survey data to the database (Column 5 Lines 23-37 and Column 6 Lines 54-59); and display the corrected survey data at the first location (Column 6 Lines 44-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use Selman’s teaching of retrieving the verified survey data from the database from a second location that is remote to the first location; submitting the corrected survey data to the web application, thereby causing the web application to: add the corrected survey data to the database; and display the corrected survey data at the first location in Schlumberger in order to provide a single access point for drilling data acquired from multiple electronic drilling recorder providers, mud logging providers, and other third party providers from multiple drilling (Selman Column 2 Lines 16-19) thereby improving accessibility for multiple users at multiple locations.

Claims 9, 11, 24, 26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger in view of Maus in view of Selman  as in claims 1 and 17 above and in further view of Weston.
In claim 9, Schlumberger discloses (Par. 23-26), and wherein verifying the quality of the corrected survey data comprises one or more processors are further configured 
Schlumberger does not explicitly disclose wherein the at least one quality control metric is the raw survey data is free of gross error due to incorrect data submission; compare the computed inclination and azimuth to the inclination and azimuth reported in the raw survey data.
However Schlumberger does teach measurements of inclination and azimuth (Par. 2), a generated survey report with accepted or rejected inclination and azimuth values (Par. 20), and the computation of accelerometer and magnetometer measurements (Par. 27-31).
Weston teaches wherein the at least one quality control metric is the raw survey data is free of gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to compare the computed inclination and azimuth to the inclination and azimuth reported in the raw survey data, based on the teachings of Schlumberger determine if the measurements are acceptable (Schlumberger Par. 35). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control metric that checks the raw survey data is free of gross error due to incorrect data submission based on Weston’s teachings since it allows for the checking of consistency among the survey measurements (Weston Par. 38) thus leading to a more accurate system.

Schlumberger does not explicitly disclose wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference.
Weston teaches wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control metric that checks the raw survey data is free of gross error due to instrumental failure or external magnetic interference based on Weston’s teachings since it allows for the checking of consistency among the survey measurements (Weston Par. 38) thus leading to a more accurate system.

Schlumberger does not explicitly disclose wherein the at least one quality control metric is the raw survey data is free of gross error due to incorrect data submission; compare the computed inclination and azimuth to the inclination and azimuth reported in the raw survey data.
However Schlumberger does teach measurements of inclination and azimuth (Par. 2), a generated survey report with accepted or rejected inclination and azimuth values (Par. 20), and the computation of accelerometer and magnetometer measurements (Par. 27-31).
Weston teaches wherein the at least one quality control metric is the raw survey data is free of gross error due to incorrect data submission (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to compare the computed inclination and azimuth to the inclination and azimuth reported in the raw survey data, based on the teachings of Schlumberger determine if the measurements are acceptable (Schlumberger Par. 35). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control metric that checks the raw survey data is free of gross error due to incorrect data submission based on Weston’s teachings since it 
In claim 26, Schlumberger discloses  wherein verifying the quality of the corrected survey data comprises: computing standard deviations of the differences between measured values and reference values of B total, Dip, and G total for each survey station in a set of previous surveys made by the survey tool in the wellbore, where B total comprises strength of the magnetic field, Dip comprises direction of magnetic field with respect to horizontal plane, and G total comprises strength of the gravity field (Par. 25 and 27, “magnetic dip, total gravitational field, and total magnetic field”, see equations 1-5);compute differences between measured values and reference values of B total, Dip, and G total for the raw survey data; and compare the differences between measured values and reference values of B total, Dip, and G total for the raw survey data to the standard deviations to determine if the raw survey data is a statistical outlier (Par. 32).
Schlumberger does not explicitly disclose wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference.
Weston teaches wherein the at least one quality control metric is the raw survey data is free of gross error due to instrumental failure or external magnetic interference (Par. 38 “Checking that individual surveys are free from gross errors”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use quality control metric that checks the raw survey data is free of gross error due to instrumental failure or external magnetic interference 
In claim 34, as stated above, Schlumberger discloses wherein the at least one quality control metric comprises at least one of the following (Emphasis added): the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from a selected survey tool error model (Par. 26-32 examiner considers the formulas described to be said model since they determine whether the tool sensors are within tolerable ranges of accuracy); and the raw survey data is free of gross error due to instrumental failure and external magnetic interference.
Schlumberger does not explicitly disclose to verify the quality of the raw survey data further comprises using at least two of the following quality control metrics: the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from error coefficients of the selected survey tool error model; and the raw survey data is free of gross error due to instrumental failure and external magnetic interference (Emphasis added).
Weston teaches the raw survey data is free of gross error due to instrumental failure and external magnetic interference (Par. 38 “Checking that individual surveys are free from gross errors”).
Schlumberger teaches comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use a second quality control metric that checks the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on Weston’s teachings, since it was known in the art that multiple error checking metrics has a higher chance of catching and reducing errors, and allows for the checking of consistency among the survey measurements (Weston Par. 38) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on the teachings of Schlumberger in order to correct the data and compensate for magnetic interference (Schlumberger Par. 36 and 38), thus leading to a more accurate system.
In claim 35, as stated above, Schlumberger discloses wherein the at least one quality control metric comprises at least one of the following (Emphasis added): the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from a selected survey tool error model (Par. 26-32 examiner considers the formulas described to be said model since they determine whether the tool sensors are within tolerable ranges of accuracy); and the raw survey data is free of gross error due to instrumental failure and external magnetic interference.
two of the following quality control metrics: the raw survey data is free of gross error due to incorrect data submission; systematic errors in the raw survey data are within quality control tolerance limits computed from error coefficients of the selected survey tool error model; and the raw survey data is free of gross error due to instrumental failure and external magnetic interference (Emphasis added).
Weston teaches the raw survey data is free of gross error due to instrumental failure and external magnetic interference (Par. 38 “Checking that individual surveys are free from gross errors”).
Schlumberger teaches comparing gravitational and magnetic fields to previous, reference and interpolation and/or mathematical modeling when magnetically clean data is unavailable (Par. 33 and 38), and correcting for magnetic interference in the drilling (Par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use a second quality control metric that checks the raw survey data is free of gross error due to instrumental failure and external magnetic interference based on Weston’s teachings, since it was known in the art that multiple error checking metrics has a higher chance of catching and reducing errors, and allows for the checking of consistency among the survey measurements (Weston Par. 38) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the raw survey data is free of gross error due to instrumental failure and external magnetic interference based 

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are considered moot in light of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 5712922619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.J.B/Examiner, Art Unit 2865            
                                                                                                                                                                                            
/LINA M CORDERO/Primary Examiner, Art Unit 2857